Title: To John Adams from George Washington, 15 November 1794
From: Washington, George
To: Adams, John



Dear Sir,
Saturday 15th. Novr. 1794.

I have not been able to give the papers herewith enclosed, more than a hasty reading;—returning them, with out delay, that you may offer the perusal of them to whomsoever you shall think proper.—
The picture drawn in them, of the Genevese, is realy interesting & affecting.—The proposition of transplanting the members, entire, of the University of that place, to America, with the requisition of Means to establish the same,—and to be accompanied by a considerable emigration, is important; requiring more  consideration, than under the circumstances of the moment, I am able to bestow on it.—
That a national University in this country is a thing to be desired, has always been my decided opinion;—and the appropriation of ground, and funds for it, in the federal City, have long been contemplated, & talked of;—but how far matured;—or how far the transplanting of an entire Seminary of foreigners, Who may not understand our language, can be assimilated therewith is More than I am prepared to give an opinion upon.—or indeed, how far funds in either case, are attainable.—
My opinion with respect to emigration is, that except of useful Mechanic’s—and some particular descriptions of men—on professions—there is no need of extra: encouragement:—While the policy, or advantage of its taking place in a body (I mean the settling of them in a body) May be much questioned;—for by so doing they retain the language, habits & principles (good or bad) which they bring with them;—whereas, by an intermixture with our people, they, or their descendants, get assimilated to our customs, manners and laws:—in a word, soon become one people.—
I shall, at any leisure hour, after the Session is fairly opened, have pleasure in a full and free conversation with you on this subject, being with much esteem & regard / Dear Sir / Your Obedt. Servt
Go: Washington